DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the claim(s) have overcome each and every 112(b) rejection set forth in the non-final Office Action mailed 10/27/2020. 
Claim 9 has been amended such that it is now dependent on claim 8, overcoming the previous 112(b) rejection. The rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US-10655761-B2) in view of Himer (US-9562879-B2).
Regarding claim 1 Graham teaches a capillary connection unit (referred to as fluidic connection system 1) for analysis devices and medical device, ([0059] and figure 2) comprising: 
a capillary having at least one end section and a free end thereon ([0063] and figure 2); 

at least one connection element (referred to as actuator nut 2) arranged on the end section of the capillary, wherein the connection element (2) has an axial guide-through through (referred to as recessed portion 40) which the capillary runs ([0059], [0071], figure 3, and figure 5);
a sealing element (referred to as tube tip 14) surrounding the capillary at least in the region of its free end ([0061] and figure 3);
a metal sleeve element (referred to as sleeve 12, wherein [0069] recites that sleeve 12 is comprised of a metal) which radially externally surrounds the sealing element (14) at least in regions and which has a first end facing the connection element (2) and a receiving region facing away from the connection element (2) ([0063] and figure 3);
the connection element (2) with the free end of the capillary being configured to be detachably connected to a counter element (referred to as housing body 21) and to exert an axial thrust force onto the sealing element (14) ([0060], which specifically recites by turning the head portion of nut 2 in the opposite direction, a user can also disconnect the nut 2 from the housing body, and figure 2);
the sleeve element (12) being axially movably guided in relation to both the connection element (2) and the capillary with the sealing element (14); 
It is being interpreted that the sleeve element, connection element, and sealing element are all aligned about the same central axis running through the center of the capillary. 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second thrust surface)][AltContent: textbox (First thrust surface)]Presented below is figure 3 from Graham. It is being interpreted that the markings provided on the drawing below indicate the first thrust surface, which faces the connection element (2). The second thrust surface as indicated faces away from the connection element (2) and faces the sealing element (12). It is understood that the second thrust surface can forward the thrust surface to the sealing element (14). The circles enclose the region where the thrust surface is, and the lines cover the actual surface where force would be applied. 

    PNG
    media_image1.png
    747
    407
    media_image1.png
    Greyscale

H of the sleeve element in the receiving region facing away from the connection element being at least as large as the outer diameter daD of the sealing element, the sleeve element being configured to substantially completely accommodate the sealing element in its receiving region; 
However in the analogous art of High Performance Liquid Chromatography (HPLC), Himer teaches a chromatography column. 
Specifically, Himer teaches an inner diameter diH of the sleeve element (referred to as metal casing 29) in the receiving region facing away from the connection element being at least as large as the outer diameter daD of the sealing element (referred to as sealing ring 35), the sleeve element (29) being configured to substantially completely accommodate the sealing element (35) in its receiving region ([0089], [0090], and figure 5);
It would have been obvious to one skilled in the art at the time of filing to incorporate a sleeve element that completely surrounds the sealing element of Himer to the teachings of Graham (a capillary connection unit with a free end, a connection element, a sealing element, a metal sleeve element, a connection element, and thrust surfaces) for the benefit of better sealing when an axial force is applied to the sealing element.  
Regarding claim 2, Graham and Himer teach a capillary connection unit according to claim 1. Graham further discloses wherein the capillary connection unit does not have any tubular capillary insert having an annular end at the end of the capillary [0069] recites “… the tube has an end face or surface 15 which is substantially flat.”
Regarding claim 3, Graham and Himer teach a capillary connection unit according to claim 1. Graham does not teach where the sealing element is firmly connected to the capillary in a bonded manner. 
However in the analogous art of High Performance Liquid Chromatography (HPLC), Himer teaches a connection element with the sealing member bonded to the capillary. 
Specifically, Himer teaches as recited by paragraph [0067] “The plastics material capillary and plastics material ring may form an integral bond, in particular a material-uniting bond. A material-uniting connection may, for example, be produced by welding, in particular by laser welding and/or injection-molding. Alternatively, the bond can be achieved by gluing.” It would have been obvious to one skilled in the art at the time of filing to modify the interface between the sealing element and capillary of Graham to  have the sealing element bonded to the capillary (as taught by Himer) for the benefit of improving the interface between sealing element and capillary to prevent leaks. 
Regarding claim 4, Graham and Himer teach a capillary connection unit according to claim 1. Graham does not teach where the sealing element is formed from at least one material of the group comprising fluoroplastics, polyaryl ether ketones (PAEK), mixtures of fluoroplastics and polyaryl ether ketones (PAEK).
However in the analogous art of High Performance Liquid Chromatography (HPLC), Himer teaches a sealing element made of fluoroplastics and polyaryletherketones. 
Specifically, Himer teaches as recited by paragraph [0036] that “The material of the inlay and/or the sealing ring preferably contains… fluoroplastics … polyaryletherketones (PAEK), and mixtures thereof…” It would have been obvious to one skilled in the art at the time of filing to 
Regarding claim 5, Graham and Himer teach capillary connection unit according to claim 1. Graham teaches wherein the second thrust surface is formed as an annular surface, wherein a cross-section radius rQs = rs - ri,min  of the second thrust surface and a maximum cross-section radius rQH - rH - rimin of the sleeve element are at least in the ratio rQH: rQs of 1.5:1 and where ri,m is the minimum inner radius of the sleeve element, rs is the outer radius of the second thrust surface and rH is the outer radius of the sleeve element. As seen in figure 3 as provided for claim 1, the second thrust surface is of an annular surface and the sleeve element does have an outer radius larger than the outer radius of the second thrust surface. Even though Graham does not specifically disclose the radii of the second thrust surface and sleeve element, so long as the performance is unchanged, the recitation of the ratio between the second thrust surface relative to the sleeve element is not patentably distinct from Graham (see Gardner v. TEC Syst., Inc) 
Regarding claim 6, Graham and Himer teach a capillary connection unit according to claim 1. Graham further teaches wherein the capillary is multi-shelled, preferably two-shelled, at least in the end section of the capillary. As recited by paragraph [0064] “Those skilled in the art will appreciate that, although shown and described herein as a single layer, the inner layer 13 of the tube may actually comprise two or more layers if desired.” 
Regarding claim 7, Graham and Himer teach a capillary connection unit according to claim 6. Graham teaches wherein a first inner shell (referred to as inner layer 13) of the 
Regarding claim 8, Graham and Himer teach a capillary connection unit according to claim 1. Graham teaches wherein a stationary securing element (referred to as retainer feature 16) is arranged radially externally on the capillary in a region directly adjacent to the sealing element (14) to the connection element (2) and is connected to the capillary in a bonded manner and is connected to the sealing element (14) in a bonded and form-fitting manner via a toothed feature ([0059], [0061], [0064], and figure 3). As seen in figure 3, the retainer feature is arranged radially externally on the capillary region adjacent to the sealing element. Paragraph [0065] further discloses “Those skilled in the art will also appreciate that the retainer feature 16 may be of different configurations… a different shape or size than suggested by FIG. 3.” It is being interpreted that since the retainer feature can comprise of different shapes, this can include a toothed feature to help it securely attach to the sealing element. 
Regarding claim 9, Graham and Himer teach a capillary connection unit according to claim 6. Graham further discloses wherein the stationary securing element (16) is made of metal, including steel ([0061], [0069]), and is of annular or sleeve-shaped design and encloses 
Regarding claim 10, Graham and Himer teach the capillary connection unit according to claim 8. Graham teaches wherein the radially internal second thrust surface of the sleeve element (12) interacts in a mediated manner via the stationary sleeve element (12) with the sealing element (14) in order to transmit the thrust force of the connection element (2) ([0061] and figure 2).
Regarding claim 12, the combination of Graham and Himer teach the capillary connection unit according to claim 4. 
Specifically, Himer further discloses wherein the material of the sealing element can comprise “… polyetherketone (PEK), polyetheretherketon (PEEK)… and polytetrafluoroethylene (PTFE)…” ([0030]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US-10655761-B2) and Himer (US-9562879-B2) as applied to claim 1 above, and further in view of Saito (US-9347056-B2).
Regarding claim 11, Graham and Himer teach the capillary connection unit according to claim 1. The combination of Graham and Himer teaches the connection element (2) is movably guided to a limited extend on the capillary ([0060]). It is being interpreted that the connection element (2) is rotated and secured onto the counter element (21) and that the connection element would therefore have to be movably guided down the capillary to screw into the counter element ([0059]). 

However in the analogous art of capillaries, Saito teaches a capillary with a stopping element. 
Specifically, Saito teaches a stop element (referred to as stopper 110) fixedly connected to the capillary ([0078], and FIG. 1A). It would have been obvious to one skilled in the art at the time of filing to modify the capillary connection unit of the previous combination of Graham and Himer by further incorporating a stop element in the capillary connection unit for the benefit of preventing the movement of certain elements so that they do not fall off the capillary and also preventing further movement of certain elements, such as the connector element, beyond a certain point.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding Graham (US-10,655,761) not teaching a sleeve element that is axially movably guided beginning on Page 8 is not persuasive. It is understood that “axially movably guided” means that the sleeve element (12) can move up and down along the central axis aligned in the center of the capillary as seen in Figure 3. It should be noted that claim 1 only recites that the sleeve element be axially movably guided in relation to both the connection element and the capillary with the sealing element, and it is understood that during the assembly of the device of Graham 
Regarding Applicant’s arguments regarding Hirmer (US-9,562,879) beginning at the end of Page 9 are not convincing. It should be noted that the Examiner has not used Hirmer for the teaching of an axially movable sleeve element. Even though Hirmer is not a capillary connection unit, it is in the same problem solving area of creating liquid-tight seals between connecting parts ([0066] of Hirmer). As such, modifying the sleeve element 12 of Graham such that it covers the sealing member 14 seen in Graham would provide for an improved liquid-tight seal, similar to how in Hirmer the sealing ring 35 is surrounded by the casing 29. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOPHIA Y LYLE/Examiner, Art Unit 1798